Citation Nr: 0720641	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-38 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1962 to 
January 1966.  He died in May 1979 from chronic granulocytic 
leukemia.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  The case is not ready for 
appellate review and must be remanded for additional 
evidentiary development to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The appellant claims that the veteran's death from chronic 
granulocytic leukemia is attributable to his military 
occupational exposure during active military service.  She 
has also argued, alternatively, that his leukemia may have 
been caused by various exposures to fuels, solvents, 
lubricants, and Benzine, but she has submitted no competent 
evidence supporting these later assertions.  

The appellant has been provided proper VCAA notice and this 
need not be reaccomplished.  However, the initial October 
2004 VCAA notice included an attached radiation risk activity 
sheet, and the RO noted in both the rating decision on appeal 
and the subsequent Statement of the Case that she had failed 
to properly complete and return this form.  The appellant 
made no comment on this following her receipt of the initial 
rating action or Statement of the Case, until her November 
2005 substantive appeal where she claimed that she did not 
ever receive a radiation risk activity questionnaire.  She 
reiterated this assertion at the time of her personal hearing 
before the undersigned in March 2006.

In the ordinary course of development of the appellant's 
claim, the RO requested and obtained the veteran's service 
medical and personnel records.  It also made a request to the 
National Personnel Records Center (NPRC) for any official 
records of the veteran's exposure to ionizing radiation 
during military service, and received a negative reply.  The 
RO informed the appellant that once she completed the 
radiation risk activity questionnaire, this would be used as 
a basis to forward an additional inquiry regarding evidence 
of radiation risk exposure directly to the US Air Force.  At 
present, there is simply a complete absence of any objective 
evidence indicating that the veteran was exposed to ionizing 
radiation at any time during his active military service.  

Accordingly, the Board will remand the appeal for the purpose 
of having the appellant provided another radiation risk 
activity questionnaire for her completion and return to the 
RO, so that the RO may make an additional inquiry to verify 
her claim that the veteran was exposed to ionizing radiation 
during his military service.

The Board notes that the veteran's DD Form 214 lists his Air 
Force Specialty Code (AFSC) as 32150K.  The words on this 
DD Form 214 are "Bomb Nav Sys Mech."  The Board has 
researched this AFSC and found the following information.  
This AFSC has long been called a Bomb Navigation Systems 
Mechanic.  This occupational specialty involves performing 
organizational and field maintenance on bomb navigation 
systems assemblies and equipment components, checking 
operation of maintenance on optical stabilization systems and 
bomb-navigation computers, associated radar systems, and 
electro-optical viewing systems.  No information about this 
AFSC gave any indication that it involved any work directly 
on or around nuclear weapons of any type.  This information 
is provided to the appellant so that she may understand it, 
and provide any response or rebuttal she may choose while the 
case is on remand.

It is also clear that following the veteran's technical 
training, he was assigned for his entire enlistment to Grand 
Forks AFB, North Dakota.  This was a Strategic Air Command 
(SAC) Base from which operated both strategic nuclear bombers 
(B-52's), and intercontinental ballistic missiles.  Nuclear 
weapons, both bombs and missiles, would have been maintained 
at this base during the period that the veteran was assigned 
there.  It is also clear that the veteran likely performed 
his duties as a bomb navigation systems mechanic in and upon 
B-52 aircraft.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should forward the appellant 
the current version of the radiation risk 
activity questionnaire for her 
completion.  She should be instructed to 
complete it in detail to the best of her 
knowledge and recollection.  After it has 
been thoroughly completed and returned to 
the RO, the RO should forward this 
questionnaire together with a copy of the 
veteran's service personnel records to 
the appropriate office of the US Air 
Force with a request for verification or 
any other documentation that the veteran 
was exposed to ionizing radiation during 
his period of active military service as 
an AFSC 32150K, bomb navigation systems 
mechanic.  In this regard, the Board 
would point out that the appellant 
testified at a hearing before the 
undersigned that she recalled that the 
veteran told her during his lifetime that 
he would, at least on occasion, wear 
radiation exposure badges in the course 
of his performance of USAF duties.   

2.  After a response is received from the 
US Air Force, the RO should again address 
the appellant's claim.  If it is not to 
her and the representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
The appellant and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The appellant need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

